DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 2/22/22. As directed by the amendment: no claims have been amended, claims 1-10 have been canceled, and new claims 14-16 have been added. Thus, claims 11-16 are presently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “a gas mixture” in line 2, however it is unclear if applicant is referring back to the gas mixture recited in claim 14, or introducing a new and different gas mixture. 
Double Patenting
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 6, 7, 14 and 20 of copending Application No. 15/850,923. Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the co-pending application claims and the instant claim 11 are minor and obvious from each other. The instant claim 11 is a broader version of the co-pending claims (i.e. the instant claim 11 does not include the structural element of additive dosage of the carbon dioxide to either pure oxygen or to a gas mixture comprising a fraction of N2 and a fraction of O2 for ventilation as in the co-pending claims). In the instant claim 11, all structural elements are included in the co-pending claims.  Any infringement over the co-pending application would also infringe over the instant claim. Hence, the instant claim does not differ from the scope of the co-pending claims.
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 16 and 22 of copending Application No. 15/850,923. The instant claim 12 is a broader version of the co-pending claims (i.e. the instant claim 12 does not include the structural element of additive dosage of the carbon dioxide to either pure oxygen or to a gas mixture comprising a fraction of N2 and a fraction of O2 for ventilation as in the co-pending claims). In the instant claim 12, all structural elements are included in the co-pending claims.  Any infringement over the co-pending application would also infringe over the instant claim. Hence, the instant claim does not differ from the scope of the co-pending claims.
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 14 and 20 of copending Application No. 15/850,923. The instant claim 15 is a broader version of the co-pending claims (i.e. the instant claim 15 does not include the structural element of additive dosage of the carbon dioxide to either pure oxygen or to a gas mixture comprising a fraction of N2 and a fraction of O2 for ventilation as in the co-pending claims). In the instant claim 15, all structural elements are included in the co-pending claims.  Any infringement over the co-pending application would also infringe over the instant claim. Hence, the instant claim does not differ from the scope of the co-pending claims.
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 6, 7, 14 and 20 of copending Application No. 15/850,923. The instant claim 16 is a broader version of the co-pending claims (i.e. the instant claim 16 does not include the structural element of additive dosage of the carbon dioxide to either pure oxygen or to a gas mixture comprising a fraction of N2 and a fraction of O2 for ventilation as in the co-pending claims). In the instant claim 16, all structural elements are included in the co-pending claims.  Any infringement over the co-pending application would also infringe over the instant claim. Hence, the instant claim does not differ from the scope of the co-pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785